       Case 18-20308                  Doc 63            Filed 07/03/19    Entered 07/03/19 14:39:05              Page 1 of 6

Comectidl L6al Fom 4208 {Notic. ofobjccrion io Claim)

                                           UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF CONNECTICUT
In re: PABLO ORTEGA

             [Set   forth here all names including married, maiden, and tade
                                                                                                  Case No.   :   r   8-20308
                          names used by deblor within last 8 years.l
                                                   Debtor(s)
                                                                                                  Chapter:       IJ

                                             NOTICE OF OBJECTION TO CLAIM
           PABLO ORTEGA has filed an objection to your claim in this bankruptcy case.

       Your claim rnay be reduced. modified. or eliminated. You should read these papers carefully and
discuss them with your attorney, ifyou have one.

        [Note to Objecting Party: You must choose a response date that is at least thirty (30) days after the
date the Objection to Claim is filed, unless otherwise ordered.]

       Ifyou do not want the Court to eliminate or change your claim, then on or before 812/2019 you or your
lawyer must file with the Court a written response to the objection, explaining your position.

          Ifyou mail your response to the Court for filing, you must mail it early enough so that the Court                    will
receive it on or before the date stated above. Your response should be mailed to:

                                                          United States Bankruptcy Court
                                                              District of Connecticut
                                                        450 Main Street, Hartford CT 06103

          A copy ofyour response should also be mailed to:
                     F. Falvey, Esq., One Crouch Street, Groton, CT 06340
          (Objector and Objector's attomey, ifapplicable, name and address)



          (Names and addresses ofothers to be served)
                 Ifyou or your attomey do not take these steps, the Court may decide that you do not
          oppose the objection to your claim.


Date:      /3/2019                                                          Signu*r"'@
                                                                            Name:             F. Falvey, Esq.

                                                                            Address:         Crouch Street, Groton. CT 06340
 Case 18-20308         Doc 63     Filed 07/03/19    Entered 07/03/19 14:39:05          Page 2 of 6




                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                              HARTFORD DIVISION

IN RE: PABLO      ORTEGA                       :      Case No.l 8-20308 JJT
                                               :      Chapter 13
                DEBTOR                         :      July 3,2019


                             OBJECTION TO PROOF OF CLAIM #21


         Pursuant to 11 U.S.C. Section 502(a), the debtor objects to the allowance   ofProofofClaim
as   follows:

CLAIMANT                                      AMOI-INT CREDITOR CLAIMs AS OWING

Claim #

Attn: President and/or CEO                                   $45,836.18
BSI Financial Services
1425 Greenway Drive, Suite 400
lrving, TX 75038




         The Debtor disputes this as an allowable claim because Ditech Financial, LLC filed a
Chapter I 1 Bankruptcy on February I l, 2019 in the New York Southem Bankruptcy Court, Docket
No: l9-10412.


         Previous to the bankruptcy filing, Ditech Financial, LLC had filed a Proof of Claim #7 on
3121/2018 in the amount of $33,022.04 for mortgage drearage on a property located at 147 Center

Groton Rd., Ledyard, CT 06339.


         On 4/16/2019, U.S. Brank Trust, N.A. as Trustee of Cabana Series III Trust filed through
BSI Financial Services, Proof of Claim#21in the amount of$45,836.18 for the mortgage arearage
on a property located at 147 Center Groton Rd., Ledyard, CT 06339.
Case 18-20308       Doc 63     Filed 07/03/19     Entered 07/03/19 14:39:05        Page 3 of 6




       WHEREFORE, there are two Proofs of Claim for the same mortgage anearage filed by
2 separate entities. Debtor disputes the amount owed to Ditech Financial, LLC in ProofofClaim
#7.

       Debtor, also, disputes that U.S. Bank Trust, N.A. has any interest in Debtor's arrearage and

;therefore, its Proof of Claim should be disallowed. It does not appear on the documents frled with
Proof of Claim #21 thal there is any documentation establishing that U.S. Bank Trust, N.A. has
standing to file a Proof Of Claim because tlere has been no assignment ofany interest to U.S. Bank

Trust, N.A. nor any assignment of interest to BSI Financial Services.




                                     The Debtor by,


                                     /s/ David F. Falvelt
                                     David F. Falvey, his attomey
                                     One Crouch Street
                                     Groton, CT 06340
                                     Tel. No.: (860) 449-1510
                                     cT 08516
 Case 18-20308       Doc 63       Filed 07/03/19     Entered 07/03/19 14:39:05         Page 4 of 6




                     UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
IN RE: PABLO    ORTEGA                         :       Case   No. 18-20308 JJT
                                               :       Chapter 13
              DEBTOR                           :       ReECFNo



                             ORDER ON OBJECTION TO CLAIM #2I


       The foregoing Motion, having been heard before this Court, and there being no objection
thereto. it is ORDERED. ADJUDGED AND DECREED:


       The foregoing Objection to Claim #21, the claim of BSI Financial Services having been
presented to the Court and   it appearing that the same should be sustained, it is hereby



              SUSTAINED                                OVERRULED




DATED:                                                 BY THE COURT
 Case 18-20308           Doc 63      Filed 07/03/19        Entered 07/03/19 14:39:05               Page 5 of 6




                         UNITED STATES BANKRUPTCY COT]RT
                             DISTRICT OF CONNECTICUT
                                HARTFORD DIVISION
IN RE: PABLO       ORTEGA                             :       Case   No. 18-20308 JJT
                                                      :       Chapter 13
                  DEBTOR                              :       July 3,2019

                     NOTICE OF CONTESTED MATTER RESPONSE DATE

Pablo Orteg4 (the "Movant") has filed an Objection to Proof of Claim #7, (the ,,Contested
Matter") with the U.S. Bankruptcy Court. Notice is hereby given that any response to the
contested Matter must be filed with the court no later than August 2,2019*.In the absence of a
timely filed response, the proposed order in the Contested Matter n             dJ, enter   without further notice
and hearing, see, 11 U.S.C. section 102(1).

Dated: Julv 3. 2019

                                                     MOVANT
                                                     Pablo Ortega

                                                     By: David F. Falvev. Esq.
                                                     David F. Falvey, Esq.
                                                     One Crouch Street
                                                     Groton, CT 06340
                                                     Tele: 860-449-1510
                                                     Fax: 860-449-8046
                                                     Email: ofllce@actionadvocacy.com
                                                     Federal Bar No. ct08516



*Pursuant to Federal Rule of Bankruptcy
                                        Procedure 9006(f), ifservice is made by mail, three days are added after the
response date set in this notice.
         Case 18-20308         Doc 63      Filed 07/03/19      Entered 07/03/19 14:39:05        Page 6 of 6




                                 UNTTED STATES BANKRUPTCY COURT
                                     DISTRJCT OF CONNECTICUT
                                              HARTFORD DIVISION

        IN RE: PABLO      ORTEGA                         :       Case No. 18-20308 JJT
                                                         :       Chapter 13
                        DEBTOR                           :       July 3,2019

                                                  CERTIFICATION

                In accordance with the applicable provisions ofthe Federal Rules of Bankruptcy Procedure,
        2002 and7004,the undersigned certifies that on the      3'o   day ofJuly,2019, the following documents
        were served on the U.S. Trustee and all appearing parties via the Court's electronic filing system
        .or, by first class mail on the parties listed in section 2 below.
)


        l.      Documents Sened:
                (1)  Notice and Objection to Proof of Claim #21
                (2)  Proposed Order
                (3)  Notice of Contested Matter Response Date

        2.      Parties Served Via First Class Mail with postaee nre-oaid:

        Pablo Ortega
        1637 Center Groton Rd.
        Ledyard, CT 06339

        Ditech Financial, LLC
        Atten: President and./or CEO
        P. O. Box 6154-
        Rapid City, SD 57709-6154

        BSI Financial Services
        Atten: President ard/or CEO
        1425 Greenway Drive, Suite 400
        Irving, TX 75038

        Attomey Michelle R. Ghidoti-Gonsalves
    '   Ghidotti Berger, LLP
        1920 Old Tustin Ave.
        SantaAna, Cl^92705

                                                         By: David F. Falvev. Esq.
                                                         David F. Falvey, Esq.
